12-2610
    Keo v. Holder
                                                                                  BIA
                                                                           Montante, IJ
                                                                          A079 606 398
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 31st day of October, two thousand thirteen.

    PRESENT:
             ROBERT A. KATZMANN,
                      Chief Judge,
             JON O. NEWMAN,
             RALPH K. WINTER,
                      Circuit Judges.
    _____________________________________

    NARINN KEO,
             Petitioner,

                    v.                                     12-2610
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Narinn Keo, pro se.

    FOR RESPONDENT:               Stuart F. Delery, Principal Deputy
                                  Assistant Attorney General; Jennifer
                                  Paisner Williams, Senior Litigation
                                  Counsel and Tiffany L. Walters,
                                  Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
       UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

       Petitioner Narinn Keo, a native and citizen of

Cambodia, seeks review of a May 30, 2012, order of the BIA

affirming the July 6, 2010, decision of an Immigration Judge

(“IJ”), Jr., which denied Keo’s application for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).     In re Narinn Keo, No. A079 606 398

(B.I.A. May 30, 2012), aff’g No. A079 606 398 (Immig. Ct.

Buffalo July 6, 2010).     We assume the parties’ familiarity

with the underlying facts and procedural history in this

case.

       We review the decision of the IJ as supplemented by the

BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

2005).    The applicable standards of review are well

established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).

       As Keo does not challenge the agency’s finding that she

failed to establish past persecution, she bears the burden

of proving that her fear of persecution is well-founded or

clearly probable by showing that she would be singled out

                                2
individually for persecution or that there exists a pattern

or practice of persecution of similarly situated individuals

in Cambodia.     Hongsheng Leng v. Mukasey, 528 F.3d 135, 142-

43 (2d Cir. 2008); accord 8 C.F.R. §§ 1208.13(b)(2),

1208.16(b)(2).    Initially, we decline to take judicial

notice of the articles referenced in Keo’s petition because

they were not part of the administrative record.        See 8

U.S.C. § 1252(b)(4)(A).     Based on that record, the BIA

reasonably determined that Keo failed to establish a pattern

or practice of persecution because she pointed to no

evidence showing the persecution of similarly situated

individuals.     See Hongsheng Leng, 528 F.3d at 142.

Moreover, because Keo presented no evidence that anyone in

Cambodia is currently looking for her or wishes her harm,

her unsupported claim that she may be singled out for

persecution is inadequate to establish eligibility for

asylum or withholding of removal.     See Jian Xing Huang v.

U.S. INS, 421 F.3d 125, 128-29 (2d Cir. 2005).

    Keo also challenges the agency’s denial of CAT relief

based on her mental anguish resulting from death threats she

received in Cambodia.     However, while the regulations

governing CAT claims recognize that torture can encompass


                                3
both physical and mental harm, Shi Liang Lin v. U.S. Dep’t

of Justice, 494 F.3d 296, 332 n. 7 (2d Cir. 2007) (en banc)

(citing 8 C.F.R. § 1208.18(a)(4)), the agency did not err in

concluding that Keo failed to meet her burden for CAT relief

as she presented no evidence that she, in particular, would

be singled out for torture by Cambodian government

officials, i.e. see Mu Xiang Lin v. U.S. Dep’t of Justice,

432 F.3d 156, 160 (2d Cir. 2005); Mu-Xing Wang v. Ashcroft,

320 F.3d 130, 143-44 (2d Cir. 2003).

    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             4